Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 9, 1993, which, upon reconsideration, adhered to its original decision ruling that claimant was ineligible to receive unemployment insurance benefits because he had insufficient weeks of covered employment.
Claimant’s case was reopened by the Board solely for the purpose of determining whether there was compliance with the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). The Board found no substantial procedural violations and therefore adhered to its prior decision finding claimant ineligible to receive benefits. Claimant fails to allege any procedural errors on this appeal and we conclude that the Board’s decision is supported by substantial evidence.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.